Citation Nr: 0903393	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  99-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in an April 2006 decision, the Board 
denied service connection for paranoid schizophrenia.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
August 2007, the Court vacated the Board's April 2006 denial 
and remanded this matter to the Board for development 
consistent with the Court Order.  The Board remanded the 
claim to the RO/Appeals Management Center (AMC) in October 
2007 for compliance with the Court Order.  The case has been 
returned to the Board.  


FINDING OF FACT

Paranoid schizophrenia was not present in service or within 
one year of the veteran's discharge from active duty, and is 
not etiologically related to active duty.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred or aggravated during 
active duty and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for paranoid 
schizophrenia.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided fully-
compliant VCAA notice by letter mailed in January 2008.  
Although full notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the AMC readjudicated the veteran's claim 
in June 2008.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA, Social Security and private medical records 
have been obtained.  The veteran contended that she received 
in-service psychiatric treatment at Mountain Home Air Force 
Base in Idaho in 1978, and records from that facility, 
including a psychiatric referral and evaluation, are 
associated with the claims folders.  A VCAA compliant search 
of government repositories failed to disclose additional 
records of treatment at that base.  The Board notes that the 
veteran requested and was granted two extensions of time so 
that she could obtain evidence in support of the claim.  
However, she has not submitted additional evidence, and the 
most recent deadline for extension of time has expired.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran urges that she first manifested paranoid 
schizophrenia in service.  She contends that the adjustment 
problems for which she received treatment in service were 
actually the initial presentation of schizophrenia.  Although 
the record is replete with reference to treatment of 
schizophrenia since 1987, there is no persuasive medical 
evidence supporting her theory or showing that she manifested 
paranoid schizophrenia within one year after her discharge 
from service.    Moreover, two VA medical opinions based upon 
a review of the entire record are wholly against her theory.  
As the following discussion will illustrate, the 
preponderance of the evidence is against her claim, and it 
must be denied.  

Service treatment records show she was treated in September 
1977 for headaches while stationed at Mountain Home AFB in 
Idaho.  The impression was, "large psychological component 
present and cannot rule out organic disease."  Follow up 
evaluation revealed an adjustment problem with hysterical 
overlay.  It was noted that she was sent to the mental health 
clinic.  At the evaluation, the veteran complained of not 
liking Mountain Home AFB or the area.  The psychiatrist 
conducting the evaluation wrote that he failed to see any 
medical or psychiatric reason to account for the veteran's 
inability to adjust to the base.  Rather, he indicated that 
he believed that her adjustment problem was personal and 
cultural, and that it could be better resolved by her 
commander or by the base social actions programs.  A December 
1977 annual counseling record shows that the veteran was very 
unhappy in her assignment and wanted to get out.  At the 
separation examination in March 1978, her psychiatric status 
was found to be normal on clinical evaluation but the veteran 
reported that her nervous trouble related to inadaptability 
at Mountain Home.  

Post service records from Broughton Hospital reflect that the 
veteran was involuntarily committed in September 1987 for 
bizarre and dangerous behaviors such as walking out onto a 
highway.  The diagnosis was psychogenic amnesia, personality 
disorder and substance abuse.  The diagnosis evolved during 
the subsequent admissions in 1988 to acute paranoid disorder 
and then to schizoaffective disorder in August 1988.  A note 
from her treating psychiatrist at Foothills Area Mental 
Health in June 1996 reflects the opinion that her current 
diagnosis, paranoid schizophrenia and substance abuse, first 
manifested sometime prior to the September 1987 admission.  
He explained that paranoid schizophrenia generally manifested 
a few years later than most schizophrenias, which manifested 
usually around age 20, give or take about 4 years.  
Additional private treatment records from Hickory Psychiatric 
Center and mental health treatment facilities run by the 
State of North Carolina confirm the initial presentation for 
treatment of paranoid schizophrenia in September 1987.  

Since the initial treatment at Broughton in 1987, the veteran 
has undergone extensive and relatively continuous inpatient 
and outpatient management of paranoid schizophrenia, 
schizoaffective disorder and various forms of substance 
abuse.  However, there is no evidence of a diagnosis or 
treatment prior to 1987.

The veteran underwent VA examinations in November 2000 and 
October 2005.  These examiners each reviewed the record and 
concluded that it was not as likely as not that the veteran's 
paranoid schizophrenia was related to her active service.  
These examiners opined that the veteran's paranoid 
schizophrenia is unrelated to her active duty service.  In 
the November 2000 examination report, the VA psychiatrist 
noted the lack of in-service diagnosis despite in-service 
psychiatric evaluation, and the lack of a diagnosis for 10 
years thereafter, as a basis to conclude that schizophrenia 
was not present in service or within the one year period 
following service.  

In the October 2005 report, the VA psychiatrist concluded 
that the veteran did not manifest schizophrenia in service or 
with the year following service.  He concluded it was highly 
unlikely that her schizophrenia was related to service.  He 
explained that it was extremely unlikely that the problems 
the veteran had in service were the initial presentation or 
prodromal phase of schizophrenia.  He examined her service 
records and noted she had no reported problems with 
hallucinations or paranoia in service.  He also cited to the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV), which indicates that women typically manifest 
schizophrenia in their late 20's, with paranoid 
schizophrenia, the type the veteran has, manifesting still 
later in life.  He found this more consistent with the 
veteran's history and diagnosis in January 1988, at age 30.  

The Board finds the 2000 and 2005 VA opinions to be highly 
probative evidence against the veteran's claim, as they were 
based on a review of the veteran's claims files and supported 
by sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In short, these two reports 
provide highly probative evidence against the veteran's 
claim.  They are uncontroverted by other medical evidence.  

The veteran has submitted medical literature in support of 
her claim, which has been reviewed.  This literature 
certainly does address schizophrenia and its prodromal 
manifestations in general, but does not purport to address 
the specific facts of the individual case under 
consideration.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998) (holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion").  Thus, it is not 
highly probative as to this case.

In essence, the remaining evidence of a nexus between the 
veteran's current psychiatric disorder and service is limited 
to the veteran's own statements and those of a lay witness 
submitted in May 1999 who stated that the veteran left for 
service as a light-hearted young lady and came back a 
different, disturbed person.  Medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the veteran 
and her lay witness may be competent to support claims for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  In the instant case, however, the evidence of record 
does not demonstrate that the veteran, who is competent to 
comment on her post-service symptoms, or her lay witness, has 
the requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against this 
claim.


ORDER

Service connection for paranoid schizophrenia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


